DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
1.	Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on August 10, 2021 was submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, without significantly more. 
Claims 1-20 are directed to identifying a plurality of practitioners associated with a clinic, which is considered managing personal behavior.  Managing personal behavior falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 recites a method with at least one step and claims 11-20 recite a non-transitory computer readable storage medium.  Therefore, the claims are each directed to one of the four statutory categories of invention (process and apparatus).
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a system comprising:
identifying a plurality of practitioners associated with a clinic based on enrollment information;
calculating a proportion of the plurality of practitioners that are enrolled under a healthcare group based on the enrollment information;
determining whether the proportion satisfies a threshold proportion of practitioners enrolled under the healthcare group; and
in response to the proportion satisfying the threshold proportion, imputing a group ID associated with the healthcare group to the clinic such that the clinic is associated with the healthcare group.

The above-recited limitations obtain practitioners associated with a clinic based on enrollment data.  This arrangement amounts to both a sales activity or behavior; and business relations.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).
Claim 1 does recite additional limitations:  
a database;
a non-transitory computer readable storage medium;
a processor.

These additional elements merely amount to the general application of the abstract idea to a technological environment (“a database”; “a non-transitory computer readable storage medium”; “a processor”, etc.) and insignificant extra solution activity (identifying, calculating, determining, inputting).  The specification makes clear the 
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving or transmitting data over a network (i.e., obtaining from a user) and electronic recordkeeping (i.e. identifying and storing enrollment data) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claim 11 is parallel in scope to claim 1 and ineligible for similar reasons. Dependent claims 2-10 and 12-20 merely serve to embellish the abstract idea and/or append additional extra-solution activity to the abstract idea, and do not confer eligibility on the claimed invention.

Allowable Subject Matter

4.	The above claims would be allowable if they were written to overcome the outstanding 35 U.S.C. 101 rejections of claims 1-20.

5.	The following is a statement of reasons for the indication of allowable subject matter:  The references cited but not relied upon failed to disclose calculating a proportion of the plurality of practitioners that are enrolled under a healthcare group based on the enrollment information;
determining whether the proportion satisfies a threshold proportion of practitioners enrolled under the healthcare group; and
in response to the proportion satisfying the threshold proportion, imputing a group ID associated with the healthcare group to the clinic such that the clinic is associated with the healthcare group.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	SYSTEMS AND METHODS FOR MANAGING BILLING BETWEEN ONE OR MORE HEALTHCARE PROVIDERS OR THEIR ASSIGNEE AND ONE OR MORE PAYERS FOR SERVICES PROVIDED BY THE ONE OR MORE PROVIDERS WITHIN TEMPORARY ARRANGEMENTS (US 20130110533 A1) discloses web-based systems, and methods for managing billing between (i) one or more healthcare providers or their assignee and (ii) one or more payers for the services provided by the one or more providers within a temporary service arrangement are disclosed;
B.	Systems and methods for facilitating healthcare provider enrollment with one or more payers (US 8566117 B1) discloses facilitating healthcare provider enrollment with one or more payers. The systems and methods may include receiving identification of a plurality of payers; determining required enrollment information needed for the healthcare provider to enroll for one or more services of the plurality of payers; retrieving or receiving available enrollment information associated with the healthcare provider; determining missing enrollment information based upon a comparison of the required enrollment information and the available enrollment information; and delivering, by the service provider to the healthcare provider computer, a request for the missing enrollment information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/
Primary Examiner, Art Unit 3624